In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-20-00160-CV

IN THE INTEREST OF S.W., A CHILD          §    On Appeal from the 360th District
                                               Court

                                          §    of Tarrant County (360-677800-20)

                                          §    October 14, 2021

                                          §    Memorandum Opinion by Justice
                                               Birdwell

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm the trial court’s

summary judgment concerning Mother.           We reverse the trial court’s judgment

concerning Father and remand this case to the trial court for further proceedings

consistent with this opinion.
       It is further ordered that Appellant Mother and Appellee Little Flower

Adoptions shall split all costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell